DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the amendment filed 19 January 2021.  In the amendment, claims 1-3 have been amended

Response to Arguments
.Applicant’s arguments, see pg. 5-7, filed 19 January 2021, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Applicant argues that none of Storz, Jenson, Clayman, Besser, or Schaefer suggests the new limitation of a spacer; Examiner agrees.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of previously applied art and newly found prior art, Trask et al. (US 6,719,772), as explained in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storz et al. (US 6,042,593), hereinafter Storz, in view of Jenson et al. (US 2006/0293612), hereinafter Jenson, in further view of Trask et al. (US 6,719,772), hereinafter Trask.
Regarding claim 1, Storz discloses in Fig. 1a-3 a system (Fig. 1A) comprising: a catheter assembly (5) that comprises: a catheter (5) that comprises a distal end (Fig. 2a, left most side of catheter 5) configured for insertion into an esophagus of a patient in which a blockage is present (Col. 1, lines 49-51, device is sized for insertion into esophagus of patient), a proximal end (Fig. 2a, right most side of catheter) configured to couple with a suction source at a position external to the patient (Fig. 2a suction shown outside body, Col. 3, lines 13-16, device provides suction), and a lumen extending through the proximal and distal ends (5 is a tube, therefore has lumen from distal to proximal end); and a cutting tip (1) configured to cut a morsel from the blockage as suction is applied to the blockage via the lumen of the catheter (cutting tip is a blade for removing particles; suction 6 goes through catheter 5).
Storz discloses the device essentially as claimed as discussed above.  However, Storz does not disclose a sheath assembly with a positioning element or a spacer.
Fig. 14-15 a sheath assembly (286) comprising a positioning element (314) that is configured to transition from an undeployed state (Fig. 14) to a deployed state (Fig. 15) that is expanded relative to the undeployed state (transition from Fig. 14 to 15 shows expansion), the positioning element being configured to contact a vessel wall to space a cutting tip (306) from the vessel wall when in the deployed state (Para. [0081], lines 9-15; contacts vessel wall to center sheath).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Storz to include a sheath with a positioning element as taught by Jenson to assist in properly positioning/contacting the device to the targeted area without damaging the surrounding tissue (Para. [0081], lines 9-15).
Storz in view of Jenson teaches the catheter assembly (inner assembly) and sheath assembly (outer assembly) but does not teach the spacer,  Storz in view of Jenson does disclose that the assemblies can be advanced into the body separately or at the same time (Jenson Para. [0035]). Trask, which is analogous art in that it solves the same problem as applicant of maintaining fixed relative orientation of two assemblies. Trask ,  teaches in Fig. 1-8 a spacer (16/60) coupling an inner assembly  with an outer assembly (inner assembly: 12, outer assembly: 14, Fig. 2 shows spacer 16 is coupled to both), for the purpose of maintaining a relative position of the assemblies during insertion into the body (Col. 7, lines 60-65; discloses spacer 16/60 prevents relative movement between stylet/sheath). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Storz to include a spacer as (Col. 7, lines 65-67,).
Regarding claim 2, modified Storz further discloses the spacer comprises a clip (Trask: 60) configured to be removed from the catheter assembly and the sheath assembly to permit relative movement of the catheter assembly and the sheath (Trask: Col. 8, lines 58-64; 60 is able to be attached and removed, when removed assemblies move relative to one another).
Regarding claim 3, modified Storz further discloses the sheath assembly (Jenson: 286) further comprises an actuator that is configured to selectively deploy the positioning element (Jensen: Para. [0081], discusses the balloon being selectively inflated, therefore inflation of the balloon is the actuator of the positioning element).

Claim 4-10, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storz in view of Jenson in further view of Trask in further view of Clayman (US 5,904,679).
Regarding claim 4, modified Storz further discloses the positioning element (Jenson: 314) comprises an inflatable balloon (Jenson: 314 is an inflatable balloon).
Modified Storz discloses the invention essentially as claimed as discussed above regarding claims 1 and 2.  However, modified Storz does not expressly disclose a sheath assembly with an inflation port.
Clayman, in the same field of endeavor, teaches in Fig. 1 a sheath assembly (14) comprising an inflation port (19) fluidly coupled with the balloon (19 provides inflation lumen 18 which inflates balloon 15).
(Col. 6, lines 39-41).
Regarding claim 5, modified Storz further discloses the balloon (Jenson: 314) is positioned at a distal end of the sheath assembly (Jenson: Fig. 15 shows balloon at distal end of sheath).
Regarding claim 6, modified Storz further discloses the balloon (Jenson: 314) is configured to be deployed into contact with the esophagus (Storz: discloses device is sized to fit into esophagus; Jenson: Fig. 15, contacts vessel wall) so as to substantially center a distal end of the lumen of the sheath assembly relative to the vessel wall (Jenson: Para. [0081], lines 9-15).
Regarding claim 7, modified Storz discloses the balloon (Jenson: 314) is configured to be deployed into contact with the esophagus (Storz: discloses device is sized to fit into esphagus) so as to anchor the lumen of the sheath assembly relative to the vessel wall (Jenson: Fig. 15 shows 314 contacting/anchoring to center sheath assembly relative to vessel wall).
Regarding claim 8, modified Storz further discloses the balloon (Jenson: 314) is rotationally symmetrical when inflated (Jenson: Fig. 15, balloon is cylindrical, therefore rotationally symmetrical).
Regarding claim 9, modified Storz further discloses the balloon (Jenson: 314) is rotationally symmetrical throughout inflation (Jenson: Fig. 15, balloon inflates to cylinder therefore rotationally symmetrical throughout inflation).
Regarding claim 10, modified Storz further discloses the balloon (Jenson: 314) is semi-compliant or is non-compliant (Jenson: Para. [0081], lines 5-7, discloses balloon could be made of polyurethane which is considered a semi-compliant material).
Modified Storz discloses the invention essentially as claimed as discussed above regarding claims 1, 2, and 4.  However, modified Storz does not disclose a connector.
Regarding claim 12, Clayman further teaches the inflation port (19) comprises a connector (see Image A below) configured to be connected with an inflation device (Col. 6, lines 39-41).

Image A – Fig. 1 of Clayman

    PNG
    media_image1.png
    451
    466
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Storz to include a connector as taught by Clayman in order for an inflation medium to be introduced to inflate the balloon (Col. 6, lines 39-41).

Regarding claim 16, Clayman further teaches a sheath assembly (14) further comprising a stopcock (20) configured to (i.e. capable of) be selectively opened and closed (Col. 6, 43-44); when opened, the stopcock permits inflation of the balloon to an inflated state; and when closed after inflation of the balloon, the stopcock maintains the balloon in the inflated state (Col. 6, 43-44; open valve allows inflation medium into balloon; closed valve stops introduction of inflation medium, and closing off flow of inflation medium would maintain inflated state of balloon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Storz to include a stopcock as taught by Clayman in order to regulate the introduction of the inflation medium into the balloon (Col. 6, lines 43-44).
Regarding claim 17, modified Storz further discloses the sheath assembly (Clayman: 14) further comprises an inflation lumen (Clayman: 18) via which an inflation fluid can be introduced into the balloon (Clayman: Col. 6, lines 1-3; inflation medium could be a fluid), wherein the stopcock (Clayman: 20) is in fluid communication with the inflation lumen (Clayman: 20 is attached to inflation port 19 is in communication with inflation lumen 18).
Regarding claim 18, modified Storz further discloses the sheath assembly (Jensen: 286) further comprises a sheath (Jensen: exterior of 286 is a sheath) that defines the lumen of the sheath assembly (Jensen: center of sheath 286 is lumen of sheath assembly), and wherein the inflation lumen extends through a sidewall of the sheath (Clayman: inflation port 19 enters sidewall of sheath 14, which is where inflation lumen 18 begins).

Regarding claim 19, Clayman further teaches a sheath assembly (14) further comprises a hub (11) coupled to the sheath (14), and wherein the hub defines a proximal end of the inflation lumen (inflation lumen 18 begins at inflation port 19 which is at hub 11, therefore proximal end of inflation lumen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Storz to include a hub as taught by Clayman in order to serve as a site for multiple passageways for functions such as inflation, drainage, and introduction of cutting instruments (Col. 6, lines 39-52).

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storz in view of Jenson in further view of Trask in further view of Clayman in further view of Besser et al. (US 2011/0275990), hereinafter Besser.
Regarding claim 11, modified Storz further discloses the balloon (Jenson: 314) is configured to expand to a predetermined size (Jenson: Fig. 15, 314 is expanded to its pre-determined size; pre-determined size in this context would mean the size the balloon was manufactured to be as there is no recitation of size limitations) via application of a first amount of pressure therein (Jenson: Para. [0081], discloses balloon being inflated, this inflation is first amount of pressure).
Modified Storz discloses the invention essentially as claimed as discussed above regarding claims 1, 2, and 4.  However, modified Storz does not disclose the balloon stopping expansion when applied with further pressure.
Fig. 2 an over-pressure valve (16) that closes an over-pressure valve outlet (15) attached to an inflation lumen (18) of a balloon (5) so that when over-pressure conditions are reached, the balloon does not expand any further (Para. [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Storz to include an over-pressure valve that stops expansion of the balloon when applied further pressure as taught by Besser in order to prevent the pressure from exceeding over pressure conditions and causing a balloon to burst (Para. [0079]).
Modified Storz discloses the invention essentially as claimed as discussed above regarding claims 1, 2, 4, and 16-19.  However, modified Storz does not disclose a pressure regulation valve.
Regarding claim 20, Besser, in the same field of endeavor, teaches in Fig. 2 a sheath assembly (17) further comprising a pressure regulation valve (16) configured to ensure that a pressure within the balloon does not exceed a preset maximum value (Para. [0079], over-pressure conditions indicates preset maximum value; 16 seals over-pressure outlet to prevent exceeding pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Storz to include a pressure regulation valve as taught by Besser in order to prevent the pressure from exceeding over pressure conditions and causing a balloon to burst (Para. [0079]).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storz in view of Jenson in further view of Trask in further view of Clayman in further view of Schaeffer et al. (US 2014/0277066), hereinafter Schaeffer.
	Modified Storz discloses the invention essentially as claimed as discussed above regarding claims 1, 2, 4, and 12, including a connector.  However, modified Storz does not expressly disclose that the connector is a Luer fitting.
Regarding claim 13, Schaeffer, in the same field of endeavor, teaches in Fig. 1 a connector comprises a Luer fitting (Para. [0060], lines 1-3 and 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of modified Storz to be a Luer fitting as taught by Schaeffer in order to facilitate attachment of an inflation device (Para. [0060], lines 1-3).
Modified Storz discloses the invention essentially as claimed as discussed above regarding claims 1, 2, 4, and 12, including an inflation device.  However, modified Storz does not expressly disclose that the inflation device is a syringe or a medical fluid delivery device.
Regarding claim 14, Schaeffer further teaches an inflation device comprises a fluid-filled syringe (Para. [0067], line 1, fluid; Para. [0067], lines 1-4, syringe).
Regarding claim 15, Schaeffer further teach an inflation device comprises a medical fluid delivery device configured to deliver fluid via the connector to inflate the balloon (Para. [0067], line 1, fluid; Para. [0067], lines 1-4, syringe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflation device of modified Storz to be a fluid (Para. [0066], line 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toro (US 5,571,168) – Fig. 4-7, discloses a spacer
Takemoto et al. (US 7,575,548) – discloses catheters with spacers
Okada et al. (US 2005/0228224) – discloses catheters with spacers
Willard et al. (US 5,222,971) – discloses catheters with spacers
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771